DETAILED ACTION
The following Non-Final office action is in response to application 17/194,746 filed on 3/8/2021. Examiner notes priority claim to provisional application number 62/986,754 filed 3/8/2020. IDS filed 4/6/2022 and 3/8/2021 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
As to claims 1-20, the independent claims recite “achieve memory conservation and optimal computation”. Applicant’s disclosure does not give sufficient detail to allow one having ordinary skill in the art at the time of the invention to know how to achieve such conservation or optimization. Applicant’s as-filed specification (paragraphs 8-10) teaches only that such conservation and optimization are accomplished.
As such, the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved and the claims are rejected for not providing a sufficient written description of the invention.
Stipulating on the record that this element is within the capacity of one having ordinary skill in the art at the time of the application (and thus admitted prior art), is sufficient to overcome this rejection.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a machine (reciting a “system”). Claims 9-16 are directed toward the statutory category of a process (reciting a  “method”). Claims 17-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 17 are directed to an abstract idea by reciting receiving one or more customer parameters and remittance trends, wherein the one or more customer parameters comprise social media data, support data and communications data; accessing … one or more key performance indicators (KPIs); accessing one or more DLPA metrics; wherein the DLPA metrics are impacted by one or more responses to a customer remittance suggestion; responsive to the KPI and DLPA metrics, adjusting a time window that represents a time period during which … executes prior to updating new parameters; the step of adjusting further comprising: determining whether a change has occurred during a most recent time window (TW) of a DLPA computation to at least one KPI wherein the time window represents a given time frame for calculating a set of parameters;22PATENTAttorney Docket No.: 099997.0006651 responsive to determining a change has occurred, determining whether an incremental change type is random; responsive to determining the incremental change type is random, incrementing the most recent time window (TW) by a random time and otherwise, incrementing the most recent time window (TW) by a linear time to generate an adjusted time window; automatically selecting a next change type wherein the next change type is selected from one of: random and linear; dynamically processing a plurality of transaction data, for a duration of the adjusted time window, based on the one or more adjusted at least one array to achieve memory conservation and optimal computation and to further generate a set of remittance suggestions and financial suggestions; and communicating … the set of remittance suggestions and financial suggestions (example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like a fundamental economic practice or principle and mental processes by reciting steps to receive and process data regarding customer parameters, remittance trends, KPIs, DLPA metrics to adjust default parameters, process transaction data using the adjusted parameters to generate a set of remittance and financial suggestions and communicate the set of remittance and financial suggestions.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as an interface that receives one or more inputs via an enterprise payments services bus; a data store that stores and manages arrays of data structures comprising key performance indicators (KPIs), DLPA metrics and support data; and a dynamic lightweight personalized analytics engine comprising a computer processor and coupled to the data store and the interface, a customer account database, a communication network) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-8, 10-16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “receive” inputs, “store and manage” arrays of data structures, “receive” customer parameters and remittance trends, “access” KPIs, “access” metrics, “adjust” time windows, “determine” if a change occurred, “increment” a time window, “automatically select” a change type, “process” transaction data and “communicate” remittance and financial suggestions (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record, absent the outstanding rejections under 35 USC 112 and 101.

	
 
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210158378 A1; US 2014/0046828 A1; US 2017/0103392 A1; Cazier et al, Life Coach: Using Big Data and Analytics to Facilitate the Attainment of Life Goals, 2016; Mahalle et al, Protecting Privacy in Digital Era on Cloud Architecture for Banking and Financial Services Industry, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624